DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the complimentary sheet, and the adhesive strip being located across the width of the sheet, while also being arranged across a width of the flat surface of the raised central portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to because Figures 1, 2, 4-6 provides multiple views within a single figure. Each view should be separate and labeled separately (e.g. Figure 1a, Figure 1b, Figure 1c, Figure 1d, Figure 2a, Figure 2b, etc.) The specification and the Brief Description of Drawings (608.01(f)) must be amended as well. See also MPEP 608.02, V, Standard of drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  “30” should be removed from line 6. There is a typo “b ase” that must be corrected. Also, it appears a word is missing from “a length 30 greater”.  Appropriate correction is required.
Claim 2 is objected to because the phrase “in use” must be changed to “wherein”. It implies a method of using in an apparatus claim an eyelash extension/false eyelash dispensing tray.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the edge of the top surface " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Multiple dependent Claim 4 depends from multiple dependent claim 3.  This dependency is improper. A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered. See (35 USC 112) and 608.01(n).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Han (US Pat # 6,029,674).
In regards to claim 1, Han teaches an eyelash extension/false eyelash dispensing tray comprising a base (22) having an outer margin (26) and raised central portion (30) extending upwards from the outer margin and having a flat top surface; the tray further comprising at least one elongate adhesive (18) strip (19) across a width of the flat surface of the raised central portion (See Figures 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Pub # 2019/0320750) and McGivern (US Pat # 3,333,593).
In regards to claims 1 and 3-4, Ho teaches an eyelash extension/false eyelash dispensing tray (Figure 1) comprising a base (12) having a central portion having a flat top surface (see Figure 1); the tray further comprising at least one elongate adhesive strip (18) across a width of the flat surface of the central portion (See Figure 1); where the central portion further comprises a depressed area (16) for holding a complimentary sized adhesive sheet (see Figure 5 where adhesive sheet 18 is complimentary to adhesive sheet 22) across its width (see Figure 5 which shows that the lashes 20 extend lengthwise, and the cross sectional view shown provides the extension of the adhesive sheets along the width of the depressions 16).
Ho does not teach that the tray has a lower outer margin, such that the central portion provides a raised central portion relative to the outer margin. 
However, McGivern teaches an eyelash container to contain a tray (23) that is raised to extend over a lower outer margin (11), and a lid (12) having a top surface defining a plane (26), the top surface having substantially the same area as the base (see Figure 1), and walls extending away from edges of the top surface in a perpendicular direction to the plane of the top surface (see Figure 1 at 22), the walls having a thickness substantially the same as the outer margin of the base section (see Figures 2 and 4) and a length greater than the height of the raised central portion of the base (see Figure 1), wherein when the lid is engaged with a base the walls rest on top of the outer margin of the base and an inner periphery of the walls form a friction fit with an outer periphery of the raised central portion (see Figures 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tray of Ho to be contained within a case that provides a lower outer margin and lid, as taught by McGivern, in order to protect the lashes that are secured on the tray.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claim 1 above, in view of Woods (US Pat # 9,468,245).
Regarding claim 2, Han teaches the adhesive strip comprises adhesive on the majority of both the underside and topside of the adhesive strip (see Figure 8), wherein the underside of the adhesive strip is releasably secured to the raised portion of the base (see Figure 8) and at least one eyelash extension/ false eyelash (12) is releasably secured to the topside of the adhesive strip (see Figure 2). 
Han does not teach one end of the adhesive strip absent of any adhesive and defining a pull tab, wherein, in use, a user uses the pull tab to detach the adhesive strip from the flat top surface of the raised central portion. 
However, Woods teaches an overhang (7, which can be considered a tab) to extend from an edge of an adhesive surface (8) in order to removably attach a false eyelash (1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edge of the eyelash strip of Han to contain an overhang extending from an edge of its adhesive portion, as taught by Woods in order to allow the device to be easier to grip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.E.K/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772